Citation Nr: 1426720	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-44 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, to include as secondary to a service connected left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Nashville, Tennessee, regional office (RO) of the Department of Veterans' Affairs (VA).  A hearing was held before the undersigned Veterans Law Judge via video conference in February 2011 and a transcript of the hearing is of record.  

The relevant development requested by the Board's February 2012 remand (i.e., sending the Veteran appropriate notice under the VCAA) was fully completed, and therefore the remand order was fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).   Accordingly, the Board can now adjudicate the Veteran's claim.  

The issue of service connection for hypertension is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In an unappealed July 2006 decision, the Board denied a claim of service connection for hypertension.

2.  The evidence submitted since the July 2006 decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.



CONCLUSIONS OF LAW

1.  The July 2006 decision denying service connection for hypertension is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2.  The additional evidence received since the July 2006 decision is new and material, and the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hypertension, include as secondary to a service connected left eye disability.  This is not the first time he has sought service connection for this ailment.  He has previously sought service condition under  theories of direct entitlement, and has also claimed it as secondary to other service connected disabilities once his other service connected disabilities were allowed by VA.  

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In a July 2006 decision, the Board denied service connection for hypertension.  

Generally, a claim that has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for hypertension was denied in the July 2006 Board decision because there was no evidence that the claimed condition existed in service or for several years afterwards, and also no evidence that hypertension was worsened by a service connected disability or any other event of service.  However, a July 2012 VA examination concluded that it was at least as likely as not that the Veteran had hypertension in service  This is new evidence that is also material, inasmuch as it indicates that that the claimed condition existed in service.  Therefore, this report is sufficient to reopen the claim.  


ORDER

The claim of service connection for hypertension is reopened and to this extent the appeal is allowed.  


REMAND

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm..  38 C.F.R. § 4.104 Note(1) to Diagnostic Code 7101 (2013).  

The Veteran's service treatment records reflect blood pressure measurements from more than 30 occasions in service, mostly within normal limits.  Subsequent to service, VA treatment records show a blood pressure of 106/62 obtained in September 1990. In March 1991, the veteran's blood pressure was 152/81. In September 1991, a blood pressure reading of 151/98 was obtained.

A VA medical examination was first obtained in May 2001, during a pendency of an earlier claim.  The examiner concluded that the Veteran's hypertension was not related to his military service.  She stated that there were only two instances of elevated blood pressure noted in the Veteran's service records, in January 1980 and April 1982, where in both instances the Veteran's blood pressure was noted to be 130/90.  The examiner noted that there were extenuating factors in both circumstances-in the first, the Veteran had fever and mild tachycardia, and in the second, the Veteran was noted to be in pain-and concluded that these factors, and not hypertension, were the causes of the elevated measurements.  

A second VA examination was obtained in July 2012, during the instant appeal.  The examiner concluded that it was at least as likely as not that the Veteran had hypertension in service due to the medical history provided by the Veteran, and because the Veteran had a reading of 151/98 in September 1991, two years after he separated.  While the examiner noted that the claims file was reviewed, there was no specific reference to the earlier medical opinion; the report cites to the clinical history provided by the Veteran.  

In view of the conflicting medical opinions, the Board finds that another opinion should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred to a VA physician who has not previously examined the Veteran to determine the etiology of his hypertension.  The physician should note in the report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.  

The examiner should indicate whether there is a 50 percent probability or greater that hypertension had its clinical onset in service or was manifested to a compensable degree within the first post service year.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should specifically cite to the service treatment records and the May 2001 and July 2012 VA medical opinions.  

If another examination is deemed necessary, one should be scheduled.  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection claim should be readjudicated.  If any benefit remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review. 

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


